United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1538
Issued: May 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2008 appellant timely appealed the April 3, 2008 merit decision of the Office
of Workers’ Compensation Programs, which affirmed a June 12, 2007 wage-earning capacity
determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether the constructed position of automobile rental clerk represents
appellant’s wage-earning capacity.
FACTUAL HISTORY
Appellant, a 59-year-old former transportation security screener, sustained multiple
injuries as a result of a June 30, 2003 employment-related fall. Her accepted conditions include
cervical spondylosis with myelopathy, temporomandibular joint disorder, dislocated cervical
vertebrae, classical migraine with intractable migraine, aggravation of lumbar disc degeneration,

cervical disc disorder with myelopathy, cervicalgia, complications of bone marrow transplant
and unspecified diseases of the jaws.
On September 8, 2005 appellant underwent Office-approved surgery for her cervical
condition.1 On May 4, 2006 her neurosurgeon advised that she could perform full-time, limitedduty work.2 The following month the Office referred appellant for vocational rehabilitation
services.
A June 2, 2006 functional capacity evaluation (FCE) revealed that appellant was at the
sedentary to sedentary-light level for lift and carry (13 pounds) and at waist level to ground level
(13 pounds). Appellant could occasionally perform pushing at 25 pounds and pulling at 10
pounds. Her sitting tolerance was 20 minutes and her walking tolerance was 10 minutes. The
FCE further revealed that appellant was unable to perform shoulder-level and above lifts due to
left shoulder pain. It was also noted that appellant had limited cervical range of motion and grip
strength. Additionally, repetitive activities were limited to short time frames of 10 to 15 minutes.
In September 2006, a rehabilitation plan was developed with the objective of securing
employment as a salesperson, art objects or an automobile rental clerk. No additional training
was deemed necessary to secure the identified positions, which offered potential weekly salaries
of $446.40 and $623.60, respectively. The Office approved the plan on September 22, 2006 and
appellant signed the rehabilitation plan and job search agreement on September 26, 2006. The
plan included 90 days of job placement assistance.
Appellant actively participated in the job search process, but by February 2007 she had
not secured employment and the Office concluded its vocational rehabilitation efforts. The
rehabilitation counselor submitted a final report on February 14, 2007.
On February 28, 2007 the Office asked appellant’s treating physician, Dr. Rosenstein, to
review the June 2, 2006 FCE as well as the position descriptions of the two selected jobs.
Dr. Rosenstein responded on March 21, 2007, indicating that appellant could perform the duties
of a salesperson, art objects and an automobile rental clerk. He further noted that appellant’s
accepted conditions had stabilized and she had reached maximum medical improvement on
June 2, 2006.

1

Dr. Jacob Rosenstein, a Board-certified neurosurgeon, performed a C5-6 anterior cervical microdiscectomy and
fusion with instrumentation. Appellant had previously undergone cervical fusions at C3-4 and C6-7.
2

Dr. Rosenstein’s May 4, 2006 duty status report (Form CA-17) indicated that appellant could lift/carry 2 to 4
pounds continuously and 12 pounds intermittently, with a daily limit of a ½ hour. He also noted that appellant could
sit continuously for 30 to 40 minutes and intermittently for an hour, with a daily limit of 2 to 4 hours. Appellant
could walk continuously for 10 minutes and intermittently for 15 minutes, with a daily maximum of 1 hour.
Dr. Rosenstein precluded all climbing. Simple grasping was limited to 20 minutes continuously and 30 minutes
intermittently, with a daily limit of 1 to 2 hours if broken up. Lastly, Dr. Rosenstein limited fine manipulation to
one to two hours daily. Appellant could perform this task continuously for 30 minutes and intermittently for an
hour.

2

The Office issued a notice of proposed reduction of compensation on April 30, 2007.
The proposed action was based on appellant’s ability to earn $623.60 per week as an automobile
rental clerk.
In a May 14, 2007 letter, appellant objected to the Office’s proposed reduction of
compensation. She stated that her physical restrictions would not permit her to perform the
duties of an automobile rental clerk. Appellant also indicated that, from personal experience
applying for jobs at car rental agencies, the hourly pay rate was $7.00 to $8.50, not $15.59
($623.60 per week). She also voiced concern about the accuracy of the job description provided
Dr. Rosenstein. Appellant provided a position description from Advantage Rent a Car, which
required the “[a]bility to lift, bend, turn, stoop and pick up luggage and other items weighing
between 25 and 60 pounds.” The Advantage Rent a Car job also required working in adverse
weather conditions and the ability to “[s]it and stand for prolonged periods of time.”
The Office subsequently obtained additional information regarding entry-level wages for
the position of automobile rental clerk. While the mean hourly wage for the position was
$15.59, the entry-level wage was $9.22, which represented a full-time weekly wage of $368.80.
By decision dated June 12, 2007, the Office reduced appellant’s wage-loss compensation
based on her ability to earn $368.80 a week as an automobile rental clerk.3 The reduction in
compensation was effective July 8, 2007.
Appellant requested an oral hearing, which was held on January 28, 2008. She submitted
a June 27, 2007 report from Dr. Rosenstein. Appellant apparently provided Dr. Rosenstein a
copy of the Advantage position description. Dr. Rosenstein quoted the requirements of being
able to “‘lift, bend, turn, stoop, and pick up luggage and other items weighing between 25 and 60
pounds.’” He noted that appellant’s condition did not allow her to lift between 25 and 60
pounds. Dr. Rosenstein also indicated that appellant could not do repetitive bending. He stated
that appellant could work a “sedentary job.” Appellant’s restrictions were “no lifting more than
12 pounds and limited bending at the waist.” She was also precluded from performing overhead
work.
Appellant retained her own vocational consultant, Daniel L. Simone. In an October 18,
2007 report, Mr. Simone explained that the Department of Labor, Dictionary of Occupational
Titles (DOT) description of an automobile rental clerk’s duties was inconsistent with how the job
was typically performed. Rather than being a light-duty position, the rental clerk position was
customarily performed at the medium level in many companies. As such, Mr. Simone did not
believe the position was consistent with the restrictions imposed by Dr. Rosenstein.
In an April 3, 2008 decision, the Office hearing representative affirmed the June 12, 2007
wage-earning capacity determination.

3

The current weekly wage of appellant’s date-of-injury position was $646.52.

3

LEGAL PRECEDENT
An injured employee who is either unable to return to the position held at the time of
injury or unable to earn equivalent wages, but who is not totally disabled for all gainful
employment, is entitled to compensation computed on loss of wage-earning capacity.4 Under the
Federal Employees’ Compensation Act, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity.5 If the actual earnings do not fairly and reasonably represent the employee’s
wage-earning capacity or if the employee has no actual wages, the wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, the
employee’s usual employment, age, qualifications for other employment, the availability of
suitable employment and other factors and circumstances which may affect wage-earning
capacity in his or her disabled condition.6
The Office must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects appellant’s vocational wage-earning
capacity. The medical evidence the Office relies on must provide a detailed description of
appellant’s condition.7 Additionally, a wage-earning capacity determination must be based on a
reasonably current medical evaluation.8
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the DOT, or otherwise available in the open labor market, that fits
the employee’s capabilities with regard to his or her physical limitations, education, age and
prior experience. Once this selection is made, a determination of wage rate and availability in
the open labor market should be made through contact with the state employment service or
other applicable service.9 Finally, application of the principles set forth in the Shadrick decision
will result in the percentage of the employee’s loss of wage-earning capacity.10

4

20 C.F.R. §§ 10.402, 10.403 (2008); see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

5

5 U.S.C. § 8115(a) (2006).

6

Id.; Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

7

Samuel J. Russo, 28 ECAB 43 (1976).

8

Carl C. Green, Jr., 47 ECAB 737, 746 (1996).

9

The job selected for determining wage-earning capacity must be a position that is reasonably available in the
general labor market in the commuting area in which the employee lives. David L. Scott, 55 ECAB 330,
335 n.9 (2004). Lack of current job openings does not equate to a finding that the position was not performed in
sufficient numbers to be considered reasonably available. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.8(c) (December 1995).
10

Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403(d).

4

ANALYSIS
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.11 The Board finds the Office failed to satisfy its burden
in the instant case. The automobile rental clerk position is classified as “light” with respect to
strength level. The position requires occasional lifting of 20 pounds and frequent lifting of 10 to
25 pounds. There is no climbing, balancing, stooping, kneeling, crouching or crawling. The
position also requires frequent reaching, handling and fingering.
With respect to the required strength level, the automobile rental clerk position is
inconsistent with Dr. Rosenstein’s May 4, 2006 duty status report. At that time, Dr. Rosenstein
noted that appellant could lift/carry 2 to 4 pounds continuously and 12 pounds intermittently,
with a daily limit of one-half hour. In contrast, the selected position requires occasional lifting of
20 pounds and frequent lifting of 10 to 25 pounds. The automobile rental clerk position is also
inconsistent with the results of the June 2, 2006 FCE, which indicated that appellant could
perform at the “sedentary to sedentary-light” level for lift and carry (13 pounds) and waist level
to ground level (13 pounds).
Although Dr. Rosenstein indicated on March 21, 2007 that appellant could perform the
automobile rental clerk job, he did not explain what, if anything, changed over the preceding
10-month period that would allow her to perform at the “light” strength level. He merely placed
a checkmark adjacent to a preprinted “yes” on the February 28, 2007 form the Office provided.
In his June 27, 2007 report, Dr. Rosenstein reaffirmed that appellant was only capable of
performing at the sedentary level. He specifically noted that appellant was restricted to lifting no
more than 12 pounds. Based on the evidence of record, the Office has not demonstrated that the
constructed position of automobile rental clerk is medically suitable. Therefore, it failed to meet
its burden to modify appellant’s wage-loss compensation.
CONCLUSION
The Board finds that the position of automobile rental clerk does not represent appellant’s
wage-earning capacity.

11

Curtis Hall, 45 ECAB 316 (1994).

5

ORDER
IT IS HEREBY ORDERED THAT the April 3, 2008 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

